Citation Nr: 0911540	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1979 to 
June 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
by Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

An October 2007 Board decision denied the appellant's claims 
for entitlement to service connection for an acquired 
psychiatric disorder, entitlement to service connection for 
memory loss, and entitlement to service connection for a low 
back disorder.  The appellant appealed the Board's decision 
as to the issues of entitlement to service connection for a 
psychiatric disorder and entitlement to service connection 
for memory loss to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a September 10, 2008 Joint 
Motion for Remand (Joint Motion), the Court remanded these 
issues to the Board by a September 17, 2008 Order.

A letter was sent to the appellant on February 25, 2009, 
wherein he was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his 
appeal prior to the Board's re-adjudication.  The appellant's 
representative submitted a response in March 2009 stating 
that no further evidence or argument would be proffered in 
support of the remaining service connection claims.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.

This appeal has been advanced on the Board's docket for good 
cause.  38 C.F.R. § 20.900(c) (2008).  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, based on a Joint Motion that found a 
denial of due process, the Court remanded the Board's 
decision in October 2007, on the issues of entitlement to 
service connection for a psychiatric disorder and entitlement 
to service connection for memory loss.  Accordingly, the 
Board's decision of October 22, 2007 failed to provide the 
appellant due process under the law.  Therefore, in order to 
prevent prejudice to the appellant, the October 2007 decision 
of the Board must be vacated with regard to the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to service connection for memory loss only, 
and a new decision will be entered as if the October 2007 
decision by the Board with regard to these issues had never 
been issued.


REMAND

In an April 1980 service treatment record, while he was 
stationed at Fort Lewis, Washington, the appellant was noted 
as expressing a desire to see a psychiatrist and that a 
Minnesota Multiphasic Personality Inventory (MMPI) was 
administered.  The appellant was subsequently scheduled for a 
follow-up appointment with a psychiatrist.  A review of the 
remainder of the appellant's service records, however, does 
not reveal a treatment report generated as a result of the 
follow-up appointment with a psychiatrist, nor were the 
results of the MMPI in the service treatment records.

In the appellant's August 2006 VA Form 21-526, he claimed he 
was treated for a "mental condition" while he was stationed 
at Fort Stewart, Georgia.  This treatment, he asserted, was 
required for members of the boxing team.

38 C.F.R. § 3.159(c)(2) (2008) states that VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
In August 2006, the RO requested the appellant's service 
treatment records and separation documentation from the 
National Personnel Records Center; clinical treatment records 
were not obtained.  


Additionally, the Joint Motion indicated that a VA 
examination was not provided to the veteran under the 
provisions of 38 C.F.R. § 3.159(c)(4).  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the appellant incurred an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the inservice 
event, injury, or disease, or with another service-connected 
disability.  Id.  Although VA found that there was no medical 
evidence that suggested that any current psychiatric disorder 
or memory loss was associated with any inservice event, 
injury, or disease, the Joint Motion stated that a VA 
examination was nonetheless required. 

Accordingly, the case is remanded for the following actions:

1.  The RO must also contact the 
appellant to provide him an opportunity 
to identify all VA and non-VA medical 
providers who have treated him for a 
psychiatric disorder and/or memory loss.  
The RO must then obtain copies of the 
identified treatment records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO must contact the appellant and 
request the dates of any inservice 
treatment for a psychiatric disorder or 
memory loss, to include any treatment at 
Fort Lewis, Washington, and Fort Stewart, 
Georgia.  Regardless of any response, 
after a review of the claims file, the RO 
must then obtain all clinical records 
pertinent to appellant, to include any 
treatment at Fort Lewis, Washington, and 
Fort Stewart, Georgia, and associate any 
such records with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive examination to determine 
the nature and etiology of any 
psychiatric disorder found and to 
determine nature and etiology of any 
memory loss found.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must review 
all the evidence of record, including the 
appellant's service treatment records.  
After a review of the entire evidence of 
record, the examiner must render an 
opinion as to whether any currently 
diagnosed psychiatric disorder and/or 
memory loss is related to the appellant's 
military service, to include the 
appellant's participation in boxing.  A 
complete rationale for any opinion 
expressed, to include citation to 
specific medical documents in the claims 
file and supporting clinical findings, 
must be included in the examination 
report.  The report prepared must be 
typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
appellant's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a supplemental statement of the case must 
be provided to the appellant and his 
representative.  After the appellant has 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

6.  This decision has been prepared 
pursuant to a court order.  Moreover, the 
appellant's claims have been advanced on 
the docket.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

